Citation Nr: 0616115	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dermatitis on a 
direct basis or as secondary to herbicide exposure.

2.  Entitlement to an increased rating for residuals of 
postoperative right knee patellectomy with traumatic 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served a period of active duty from January 1956 
to August 1978.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions in May 2002 and October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In January 2005, the Board remanded this claim to the RO for 
additional development.  The case has returned to the Board 
and is ready for further review.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

In August 2005, while the case was in remand status, the RO 
issued a supplemental statement of the case on this claim 
sent to the veteran, and in the cover letter advised the 
veteran that he had 60 days before the case would be returned 
to the Board.  The veteran responded to that letter that same 
month, and stated that if the RO did not render a favorable 
decision on this claim, he wished to "meet the Board" at 
the RO in Nashville, Tennessee.  The Board requested the 
veteran to clarify this statement and, in April 2006, he 
replied that he wanted a hearing before a Veterans Law Judge 
at the RO in Nashville, Tennessee.  He should be scheduled 
for an appropriate Board hearing.  See 38 C.F.R. § 20.700 
(2005).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, i.e., a 
Travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






